Opinion filed November 15, 2012




                                            In The

   Eleventh Court of Appeals
                                          __________

                                    No. 11-10-00380-CV
                                        __________

           TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellant

                                               V.

                                  LUCAS LANE, Appellee


                       On Appeal from the County Court at Law No. 2
                                   Taylor County, Texas
                               Trial Court Cause No. 5012


                           MEMORANDUM OPINION
       The Texas Department of Public Safety appeals from the county court’s judgment
restoring Lucas Lane’s driving privileges.     In its judgment, the county court reversed an
administrative law judge’s decision that authorized the Department to suspend Lane’s driver’s
license based upon his refusal to submit a breath specimen after he was arrested for driving while
intoxicated. See TEX. TRANSP. CODE ANN. ch. 724 (West 2011 & Supp. 2012). The county court
found that the administrative law judge’s decision was not supported by substantial evidence
because the evidence “failed to set forth facts sufficient to believe that the traffic offense of
following to[o] closely had occurred.” We reverse and render.
       In its sole issue on appeal, the Department argues that the county court erred in holding
that the administrative decision was not supported by substantial evidence and that there was no
reasonable suspicion to stop Lane. See TEX. GOV’T CODE ANN. § 2001.174(2) (West 2008)
(scope of judicial review under the substantial evidence rule). The Department contends that the
administrative law judge correctly held that the officer had reasonable suspicion to stop Lane for
the traffic offense of driving too closely.
       When reviewing an administrative license suspension decision, courts use a substantial
evidence standard of review. Mireles v. Tex. Dep’t of Pub. Safety, 9 S.W.3d 128, 131 (Tex.
1999). A court applying the substantial evidence standard of review may not substitute its
judgment for that of the agency. Id. The issue before the reviewing court is not whether the
agency’s decision is correct but, rather, whether the record demonstrates some reasonable basis
for the agency’s action. Id. The reviewing court must affirm administrative findings in a
contested case if there is more than a scintilla of evidence to support them—even if the evidence
preponderates against such findings. Id. Whether substantial evidence exists to support an
administrative law judge’s order is a question of law. Tex. Dep’t of Pub. Safety v. Alford, 209
S.W.3d 101, 103 (Tex. 2006).
       The administrative law judge found that Officer Damien Hutchinson, of the Abilene
Police Department, had reasonable suspicion to stop Lane after observing Lane operate a silver
Dodge Ram on Clack Street, a public roadway, while following too closely behind another
vehicle. Officer Hutchinson’s incident report was admitted into evidence at the administrative
hearing. In his report, Officer Hutchinson indicated that Lane’s pickup “was within two car
lengths of the vehicle in front of him and then would catch up to the vehicle and was well within
one car length.” Officer Hutchinson also stated, “Then as the vehicle was turning[,] the driver of
the pickup got very close to the vehicle[,] well within five to ten feet of it as it turned.” The
officer then initiated a traffic stop of Lane for the offense of following too closely. See TEX.
TRANSP. CODE ANN. § 545.062(a) (West 2011). Section 545.062(a) provides:
                An operator shall, if following another vehicle, maintain an assured clear
       distance between the two vehicles so that, considering the speed of the vehicles,
       traffic, and the conditions of the highway, the operator can safely stop without
       colliding with the preceding vehicle or veering into another vehicle, object, or
       person on or near the highway.
       Lane asserts that Officer Hutchinson failed to articulate specific facts upon which the
administrative law judge could have found that the officer had a reasonable suspicion to stop
Lane for a traffic offense. To support his contention, Lane relies upon the case of Ford v. State,
158 S.W.3d 488 (Tex. Crim. App. 2005), which stemmed from the denial of a motion to suppress
                                                2
in a criminal case. The county court also expressly relied upon the ruling in Ford when it
determined that the Department “failed to set forth facts sufficient to believe that the traffic
offense of following to[o] closely had occurred.”
           In Ford, the Court of Criminal Appeals stated the well-recognized principle that
reasonable suspicion exists if an officer has specific, articulable facts that, when combined with
rational inferences from those facts, would lead the officer to reasonably conclude that a
particular person is, has been, or soon will be engaged in criminal activity. 158 S.W.3d at 492.
The Ford court held that an officer’s testimony that the defendant was “following too close”
constituted an opinion, was conclusive in nature, and did not constitute “specific, articulable
facts” sufficient to provide a basis for finding reasonable suspicion. Id. at 493. We find the
present case to be distinguishable from Ford.
           The evidence in the present case includes more than a mere conclusion that Lane was
following too closely. Officer Hutchinson stated some of the facts upon which he relied to form
his opinion that Lane was following too closely. Officer Hutchinson specifically stated that
Lane’s pickup was within one car length of the vehicle in front of Lane and that, when the
vehicle in front of Lane turned, Lane’s pickup was within five to ten feet of that vehicle. Based
upon the facts stated in Officer Hutchinson’s report, the administrative law judge could
reasonably have determined that the officer had reasonable suspicion to stop Lane. That decision
is supported by substantial evidence. We hold that the record demonstrates a reasonable basis
for the agency’s action and that the county court erred in holding otherwise. The Department’s
sole issue is sustained.
           We reverse the judgment of the county court, and we render judgment in favor of the
Department, reinstating the decision of the administrative law judge.




                                                                                   JIM R. WRIGHT
                                                                                   CHIEF JUSTICE
November 15, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Gray, C.J., 10th Court of Appeals.1

           1
               Tom Gray, Chief Justice, Court of Appeals, 10th District of Texas at Waco, sitting by assignment to the 11th Court of
Appeals.
                                                                   3